 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    BARRY L. WHITE and LORRAINE
      M. WHITE, husband and wife,                  NO: 2:16-CV-0096-TOR
 8
                                   Plaintiffs,     ORDER OF DISMISSAL WITH
 9                                                 PREJUDICE
            v.
10
      SPOKANE COUNTY, and MARK
11    HOLTAUS; and BRAD GILBERT;
      and TODD MILLER; Individually and
12    their capacity as employees of Spokane
      County,
13
                                   Defendants.
14

15         BEFORE THE COURT is the parties’ Stipulated Motion for Order of

16   Dismissal. ECF No. 52. The parties have stipulated to the dismissal of this action

17   with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A) and without

18   costs or fees to any party.

19   //

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A) and the parties’ stipulation, this

 3   matter is DISMISSED with prejudice and without costs or fees to any party.

 4         2. All deadlines and hearing dates are stricken from the Court’s calendar.

 5         The District Court Executive is hereby directed to enter this Order and

 6   Judgment accordingly, furnish copies to counsel, and CLOSE the file.

 7         DATED May 16, 2019.

 8

 9                                  THOMAS O. RICE
                             Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
